[Cite as Columbus Bar Assn. v. McNeal, ___ Ohio St.3d ___, 2020-Ohio-4210.]




                    COLUMBUS BAR ASSOCIATION V. MCNEAL.
[Cite as Columbus Bar Assn. v. McNeal, ___ Ohio St.3d ___, 2020-Ohio-4210.]
     (No. 2017-0491—Submitted July 24, 2020—Decided August 27, 2020.)
                             ON ORDER TO SHOW CAUSE.
                               ____________________
        {¶ 1} On December 5, 2017, the court suspended respondent, Earl Darren
McNeal, from the practice of law for a period of one year, with the entire suspension
stayed on the conditions that he (1) complete six hours of continuing legal education
on law-office management in each of the next three years, commencing with the
date of the suspension order, (2) pay the costs of the proceedings, and (3) engage
in no further misconduct. The court further ordered that if respondent failed to
comply with conditions of the stay, the stay would be lifted and he would serve the
entire one-year suspension.
        {¶ 2} On July 9, 2020, relator, Columbus Bar Association, filed a motion
for issuance of show cause order. On July 24, 2020, this court issued an order to
show cause why respondent should not be found in contempt and the stay of his
suspension revoked for failure to comply with this court’s order of December 5,
2017. Respondent did not file a response to the show cause order.
        {¶ 3} Upon consideration thereof, it is ordered and adjudged by this court
that respondent, Earl Darren McNeal, Attorney Registration No. 0059218, last
known business address in Columbus, Ohio, is found in contempt for failure to
comply with the court’s December 5, 2017 order. It is further ordered that the
previously imposed stay of the suspension is revoked and that respondent shall
serve the entire one-year suspension imposed on December 5, 2017.
        {¶ 4} It is further ordered that respondent immediately cease and desist from
the practice of law in any form and is hereby forbidden to appear on behalf of
                             SUPREME COURT OF OHIO




another before any court, judge, commission, board, administrative agency, or other
public authority.
       {¶ 5} It is further ordered that respondent is hereby forbidden to counsel,
advise, or prepare legal instruments for others or in any manner perform legal
services for others.
       {¶ 6} It is further ordered that respondent is hereby divested of each, any,
and all of the rights, privileges, and prerogatives customarily accorded to a member
in good standing of the legal profession of Ohio.
       {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C). If employed pursuant to Gov.Bar R. V(23),
respondent shall refrain from direct client contact except as provided in Gov.Bar R.
V(23)(A)(1) and from receiving, disbursing, or otherwise handling any client trust
funds or property.
       {¶ 8} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order the
Lawyers’ Fund for Client Protection awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of such award.
       {¶ 9} It is further ordered that, pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of continuing
legal education required by Gov.Bar R. X(13), respondent shall complete one credit
hour of instruction related to professional conduct required by Gov.Bar R. X(3)(B)
for each six months, or portion of six months, of the suspension.




                                          2
                                  January Term, 2020




        {¶ 10} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with the Supreme Court Rules for the Government
of the Bar of Ohio, (3) respondent complies with this and all other orders of the
court, and (4) this court orders respondent reinstated.
        {¶ 11} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
        {¶ 12} 1. Notify all clients being represented in pending matters and any
cocounsel of respondent’s suspension and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of cocounsel, also
notify the clients to seek legal services elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
        {¶ 13} 2. Regardless of any fees or expenses due, deliver to all clients being
represented in pending matters any papers or other property pertaining to the client
or notify the clients or cocounsel, if any, of a suitable time and place where the
papers or other property may be obtained, calling attention to any urgency for
obtaining such papers or other property;
        {¶ 14} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in respondent’s
possession or control;
        {¶ 15} 4. Notify opposing counsel or, in the absence of counsel, the adverse
parties in pending litigation of respondent’s disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 16} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;




                                             3
                             SUPREME COURT OF OHIO




       {¶ 17} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where the
respondent may receive communications; and
       {¶ 18} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 19} It is further ordered that respondent shall keep the clerk, the
Columbus Bar Association, and disciplinary counsel advised of any change of
address where respondent may receive communications.
       {¶ 20} It is further ordered that on or before 30 days of the date of this order
respondent shall surrender the attorney-registration card for the 2019/2021
biennium.
       {¶ 21} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, to respondent’s last known
address.
       {¶ 22} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                          4